DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/04/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means,"
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with
functional language without reciting sufficient structure to perform the recited function and the
generic placeholder is not preceded by a structural modifier. Such claim limitations include “operating device that outputs” in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, 13-14, and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Krause et al., US-20110153171-A1, hereinafter referred to as Krause.
As per claim 1
Krause discloses [a] control system for a work vehicle including a work implement, the control system comprising (inputs from the grade control system 128 and adapted to control the movement of the implement 108 based on the inputs from the input device 106 and/or the grade control system 128 – Krause ¶18): an operating device that outputs an operation signal indicative of an operation by an operator (As illustrated in FIGS. 2A and 2B, the implement control system 124 includes a site design 126 , a grade control system 128 , and a controller 130 adapted to receive inputs from the input device 106 and inputs from the grade control system 128 and adapted to control the movement of the implement 108 based on the inputs from the input device 106 and/or the grade control system 128 – Krause ¶18 and Fig 2A (124)); [[,] and a controller that communicates with the operating device and controls the work implement (The controller 130 may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the input device 106 indicative of the position representing the operator's desired movement of the implement 108 . The position signals indicative of the operator's desired movement of the implement 108 may include elevational signals, such as, lower implement and raise implement. The position signals indicative of the operator's desired movement of the implement 108 may also include tilt signals, such as, tilt left or tilt right – Krause ¶19 and Fig 2A (124)), the controller being configured to determine a target design topography indicative of a target topography (The controller 130 alternatively, or additionally, may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the grade control system 128 that is indicative of an automatically determined movement of the implement 108 . The automatically determined movement of the implement 108 may be based on input from the site design 126 . The position signals indicative of the automatic movement of the implement 108 may also include elevational signals, such as, lower implement and raise implement. The position signals indicative of the automatic movement of the implement 108 may or may not also include tilt signals, such as, tilt left or tilt right, as is discussed in detail above – Krause ¶21 and Fig 2A (124)), [[;]] generate a command signal to operate the work implement in accordance with the target design topography (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), [[;]] and when a tilt angle of the work implement is changed due to the operation of the operating device, correct the tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
As per claim 2
Krause further discloses wherein the controller is further configured to determine a target tilt angle, generate a command signal to operate the work implement in accordance with the target design topography at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)) , and when the tilt angle of the work implement is changed due to the operation of the operating device, correct the target tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
As per claim 5
Krause further discloses wherein the controller is further configured to control the work implement [[so as]] to maintain the tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), of the work implement in a global coordinate system (In some embodiments, the grade control system 128 may be adapted to determine a relative location or position of the machine 100 within in the worksite 111 . In other embodiments, the grade control system 128 may be adapted to determine a relative location or position of the implement 108 based on the location or position of the machine 100 within the worksite 111 . The relative location or position of the machine 100 and/or the implement 108 may be determined using one or more position sensors, GPS receivers, and/or laser systems, which are well-known in the art. – Krause ¶23), at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)). 
As per claim 6
Krause further discloses wherein the controller is further configured to control the work implement [[so as]] to maintain the tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), of the work implement in a local coordinate system (In some embodiments, the grade control system 128 may be adapted to determine a relative location or position of the machine 100 within in the worksite 111 . In other embodiments, the grade control system 128 may be adapted to determine a relative location or position of the implement 108 based on the location or position of the machine 100 within the worksite 111 . The relative location or position of the machine 100 and/or the implement 108 may be determined using one or more position sensors, GPS receivers, and/or laser systems, which are well-known in the art. – Krause ¶23), at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)).
As per claim 9
Krause discloses [a] method executed by a controller for controlling a work vehicle including a work implement, the method comprising (systems and methods for limiting operator control of an implement – Krause ¶11 and Fig 2A): determining a target design topography indicative of a target topography (The controller 130 alternatively, or additionally, may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the grade control system 128 that is indicative of an automatically determined movement of the implement 108 . The automatically determined movement of the implement 108 may be based on input from the site design 126 . The position signals indicative of the automatic movement of the implement 108 may also include elevational signals, such as, lower implement and raise implement. The position signals indicative of the automatic movement of the implement 108 may or may not also include tilt signals, such as, tilt left or tilt right, as is discussed in detail above – Krause ¶21 and Fig 2A (124)), generating a command signal to operate the work implement in accordance with the target design topography (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), receiving an operation signal indicative of an operation by an operator, from an operating device (The controller 130 may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the input device 106 indicative of the position representing the operator's desired movement of the implement 108 . The position signals indicative of the operator's desired movement of the implement 108 may include elevational signals, such as, lower implement and raise implement. The position signals indicative of the operator's desired movement of the implement 108 may also include tilt signals, such as, tilt left or tilt right – Krause ¶19 and Fig 2A (124)), and when a tilt angle of the work implement is changed due to the operation of the operating device, correcting the tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
As per claim 10
Krause further discloses determining a target tilt angle, the generating the command signal to operate the work implement including generating a command signal to operate the work implement in accordance with the target design topography at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)) , and the correcting the tilt angle of the work implement including and when the tilt angle of the work implement is changed due to the operation of the operating device, correcting the target tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
As per claim 13
Krause further discloses maintaining the tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), of the work implement in a global coordinate system (In some embodiments, the grade control system 128 may be adapted to determine a relative location or position of the machine 100 within in the worksite 111 . In other embodiments, the grade control system 128 may be adapted to determine a relative location or position of the implement 108 based on the location or position of the machine 100 within the worksite 111 . The relative location or position of the machine 100 and/or the implement 108 may be determined using one or more position sensors, GPS receivers, and/or laser systems, which are well-known in the art. – Krause ¶23), at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)). 
As per claim 14
Krause further discloses maintaining the tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), of the work implement in a local coordinate system (In some embodiments, the grade control system 128 may be adapted to determine a relative location or position of the machine 100 within in the worksite 111 . In other embodiments, the grade control system 128 may be adapted to determine a relative location or position of the implement 108 based on the location or position of the machine 100 within the worksite 111 . The relative location or position of the machine 100 and/or the implement 108 may be determined using one or more position sensors, GPS receivers, and/or laser systems, which are well-known in the art. – Krause ¶23), at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)).
As per claim 17
Krause discloses [a] work vehicle comprising: a work implement (inputs from the grade control system 128 and adapted to control the movement of the implement 108 based on the inputs from the input device 106 and/or the grade control system 128 – Krause ¶18), an operating device that outputs an operation signal indicative of an operation by an operator (As illustrated in FIGS. 2A and 2B, the implement control system 124 includes a site design 126 , a grade control system 128 , and a controller 130 adapted to receive inputs from the input device 106 and inputs from the grade control system 128 and adapted to control the movement of the implement 108 based on the inputs from the input device 106 and/or the grade control system 128 – Krause ¶18 and Fig 2A (124)); and a controller that communicates with the operating device and controls the work implement (The controller 130 may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the input device 106 indicative of the position representing the operator's desired movement of the implement 108 . The position signals indicative of the operator's desired movement of the implement 108 may include elevational signals, such as, lower implement and raise implement. The position signals indicative of the operator's desired movement of the implement 108 may also include tilt signals, such as, tilt left or tilt right – Krause ¶19 and Fig 2A (124)), the controller being configured to determine a target design topography indicative of a target topography (The controller 130 alternatively, or additionally, may direct the implement 108 to move to a predetermined or target position in response to an input signal received from the grade control system 128 that is indicative of an automatically determined movement of the implement 108 . The automatically determined movement of the implement 108 may be based on input from the site design 126 . The position signals indicative of the automatic movement of the implement 108 may also include elevational signals, such as, lower implement and raise implement. The position signals indicative of the automatic movement of the implement 108 may or may not also include tilt signals, such as, tilt left or tilt right, as is discussed in detail above – Krause ¶21 and Fig 2A (124)), [[;]] generate a command signal to operate the work implement in accordance with the target design topography (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), [[;]] and when a tilt angle of the work implement is changed due to the operation of the operating device, correct the tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
As per claim 18
Krause further discloses wherein the controller is further configured to determine a target tilt angle, generate a command signal to operate the work implement in accordance with the target design topography at the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)) , and when the tilt angle of the work implement is changed due to the operation of the operating device, correct the target tilt angle of the work implement in accordance with the changed tilt angle (The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶25 and Fig 2A (124)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Krause, as per claims 1, 9, and 17 respectively, further in view of Lumpkins et al., US-20060070746-A1, hereinafter referred to as Krause and Lumpkins. 
As per claim 3
Krause further discloses wherein the controller is further configured to obtain a final design topography indicative of a final target topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24), and determine, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), in accordance with the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24). 
Krause does not disclose determin[ing] an initial value of the target tilt angle.
However, Lumpkins teaches determin[ing] an initial value of the target tilt angle (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
As per claim 4
Krause further discloses wherein the controller is further configured to determine, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), so that the work implement becomes parallel to the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24 (the grade control system takes the site design data to set the correct blade tilt angle to match parallel with and to produce the desired final grade)). 
Krause does not disclose determin[ing] the initial value of the target tilt angle.
However, Lumpkins teaches determin[ing] the initial value of the target tilt angle (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
As per claim 11
Krause further discloses obtaining a final design topography indicative of a final target topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24), and determining, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), in accordance with the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24). 
Krause does not disclose determin[ing] an initial value of the target tilt angle.
However, Lumpkins teaches determin[ing] an initial value of the target tilt angle (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
As per claim 12
Krause further discloses wherein the determining, of the target tilt angle includes determining, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), so that the work implement becomes parallel to the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24 (the grade control system takes the site design data to set the correct blade tilt angle to match parallel with and to produce the desired final grade)). 
Krause does not disclose determin[ing] the initial value of the target tilt angle, and includes determining the initial value of the target tilt angle so that the work implement becomes parallel.
However, Lumpkins teaches determin[ing] the initial value of the target tilt angle, and includes determining the initial value of the target tilt angle so that the work implement becomes parallel. (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
As per claim 19
Krause further discloses wherein the controller is further configured to obtain a final design topography indicative of a final target topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24), and determine, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), in accordance with the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24). 
Krause does not disclose determin[ing] an initial value of the target tilt angle.
However, Lumpkins teaches determin[ing] an initial value of the target tilt angle (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
As per claim 20
Krause further discloses wherein the controller is further configured to determine, of the target tilt angle (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124)), so that the work implement becomes parallel to the final design topography (The site design 126 includes data related to the construction surface of the worksite based on engineering design. The construction surface provided in the site design 126 may represent a ground profile that can be indicative of an irregular three-dimension (3D) surface or a flat plane. In the illustrated embodiment, the construction surface is a design plane 132 that represents the desired cutting plane or the desired final grade for the worksite 111 – Krause ¶22 and ¶24 (the grade control system takes the site design data to set the correct blade tilt angle to match parallel with and to produce the desired final grade)). 
Krause does not disclose determin[ing] the initial value of the target tilt angle.
However, Lumpkins teaches determin[ing] the initial value of the target tilt angle (controller 136 is configured to automatically determine the initial blade position in automatic pitch control mode based upon the average blade position during manual operation, Once the pitch control system is turned on, controller 136 uses the position it calculated during manual mode as its initial target blade position (TARGET). Thus, from the moment the operator turns the automatic pitch control system "on", controller 136 starts controlling the blade position to keep the blade at the same position that the operator was manually keeping it – Lumpkins ¶62 and ¶65).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Lumpkins teaches a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a map generated by the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a smart bulldozer that automatically configures the tilt angle of the dozer blade based on a vehicle generated map, as taught by Lumpkins, to ensure that the blade position is set to the correct tilt angle before the dozer begins excavating material to create uniform and ideal terrain cutting. 
Claims 7-8, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Krause, as per claims 1, and 9 respectively, further in view of Suganami et al., US-4282933-A, hereinafter referred to as Krause and Suganami. 
As per claim 7
Krause does not disclose wherein the controller is further configured to maintain the target tilt angle even when a traveling direction of the work vehicle is reversed.
However, Suganami teaches maintain the target tilt angle even when a traveling direction of the work vehicle is reversed (A forward and backward detector 41 is a switch operated in association with the forward and reverse change lever,…Now it is assumed that the operator has locked the manual operating lever 10 with the lock mechanism 11, as a result of which the change-over switch 50 is turned on, and the blade 4 of the bulldozer 2 is under the automatic control. Furthermore, assume that the bulldozer 2 is moved forward at a speed V. In addition, it is assumed that the output E of the inclination angle setter 28, the output E.sub.c of the tilt angle setter 30, the output e.sub..theta. of the arithmetic circuit 26 and the output e.sub.c of the inclinometer 24 are maintained zero – Suganami Column 7 Lines 67-Column 8 Lines 20).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Suganami teaches a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse, as taught by Suganami, to prevent the dozer blade from striking the ground or other obstacles while the operator is maneuvering the vehicle. 
As per claim 8
Krause further discloses wherein the controller is further configured to reverse the target tilt angle between left and right (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124) – thus the reference explains that the orientation of the blade will match the terrain, even after the bulldozer turns around and the orientation of the terrain has been reversed).
Krause does not disclose while maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed.
However, Suganami teaches while maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed (A forward and backward detector 41 is a switch operated in association with the forward and reverse change lever,…Now it is assumed that the operator has locked the manual operating lever 10 with the lock mechanism 11, as a result of which the change-over switch 50 is turned on, and the blade 4 of the bulldozer 2 is under the automatic control. Furthermore, assume that the bulldozer 2 is moved forward at a speed V. In addition, it is assumed that the output E of the inclination angle setter 28, the output E.sub.c of the tilt angle setter 30, the output e.sub..theta. of the arithmetic circuit 26 and the output e.sub.c of the inclinometer 24 are maintained zero – Suganami Column 7 Lines 67-Column 8 Lines 20).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Suganami teaches a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse, as taught by Suganami, to keep the dozer blade to the contours of the site map as the vehicle maneuvers or to prevent the dozer blade from striking the ground or other obstacles while the operator is maneuvering the vehicle. 
As per claim 15
Krause does not disclose maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed.
However, Suganami teaches maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed (A forward and backward detector 41 is a switch operated in association with the forward and reverse change lever,…Now it is assumed that the operator has locked the manual operating lever 10 with the lock mechanism 11, as a result of which the change-over switch 50 is turned on, and the blade 4 of the bulldozer 2 is under the automatic control. Furthermore, assume that the bulldozer 2 is moved forward at a speed V. In addition, it is assumed that the output E of the inclination angle setter 28, the output E.sub.c of the tilt angle setter 30, the output e.sub..theta. of the arithmetic circuit 26 and the output e.sub.c of the inclinometer 24 are maintained zero – Suganami Column 7 Lines 67-Column 8 Lines 20).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Suganami teaches a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse, as taught by Suganami, to prevent the dozer blade from striking the ground or other obstacles while the operator is maneuvering the vehicle. 
As per claim 16
Krause further discloses reversing the target tilt angle between left and right (the grade control system 128 receives input from the site design 126 indicative of the design plane 132 for the worksite 111 and determines the corresponding target position of the implement 108 relative to the design plane 132 . The controller 130 receives an input from the grade control system 128 indicative of the target position generated by the grade control system 128 based on the relative position of the implement 108 to the design plane 132 . The target position represents the position of the implement 108 required to engage the implement 108 with the terrain of the worksite 111 to achieve the design plane 132, The controller 130 is adapted to receive the target position signal generated by the grade control system 128 and the target position signal generated by the input device 106 and to generate a control signal or command to move the implement 108 to the corresponding grade control system 128 target position or to the corresponding input device 106 target position based on the relative position of the implement 108 to the design plane 132 – Krause ¶24, ¶25 and Fig 2A (124) – thus the reference explains that the orientation of the blade will match the terrain, even after the bulldozer turns around and the orientation of the terrain has been reversed).
Krause does not disclose while maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed.
However, Suganami teaches while maintaining the target tilt angle even when a traveling direction of the work vehicle is reversed (A forward and backward detector 41 is a switch operated in association with the forward and reverse change lever,…Now it is assumed that the operator has locked the manual operating lever 10 with the lock mechanism 11, as a result of which the change-over switch 50 is turned on, and the blade 4 of the bulldozer 2 is under the automatic control. Furthermore, assume that the bulldozer 2 is moved forward at a speed V. In addition, it is assumed that the output E of the inclination angle setter 28, the output E.sub.c of the tilt angle setter 30, the output e.sub..theta. of the arithmetic circuit 26 and the output e.sub.c of the inclinometer 24 are maintained zero – Suganami Column 7 Lines 67-Column 8 Lines 20).
Krause discloses a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles. Suganami teaches a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Krause, a smart bulldozer that can be optionally human controlled that receives data from a site topography map to configure the dozer blade to the correct tilt angles by a bulldozer that upon an operator’s command maintains a straight and level dozer blade regardless of whether the drive system is set to forward or reverse, as taught by Suganami, to keep the dozer blade to the contours of the site map as the vehicle maneuvers or to prevent the dozer blade from striking the ground or other obstacles while the operator is maneuvering the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668